Bissell, J.
This action was brought in the county court of Arapahoe, in 1889. After trial and judgment the defendant endeavored to appeal to the district court. The appeal was prayed at the time the judgment was rendered, and allowed on condition that a bond be filed in a specified sum. Nothing else was done on the day that the judgment was entered. Subsequently the bond was filed according to the terms of the order, and every step essential to the perfection of the appeal taken, save that no notice was served on the other side according to the provisions of section 4 of the act of 1885, relating to appeals from the county court. When the case was brought into the district court the appellee moved to dismiss it because of the neglect to serve this notice according to the statute. Upon this ground the appeal was dismissed, and the action of the court in this particular is the error complained of. It was not error, and the judgment must be affirmed. The construction of the act of 1885 has been settled by several adjudications in the supreme court of the state, and this construction must be accepted as the law governing the case. Hunt v. Arkell, 18 Colo. 543; Law v. Nelson, 14 Colo. 409.
*112The decisions upon this question were rendered subsequent to the prosecution of the present appeal, and there is nothing to be done save to follow the law as declared. These opinions furnish a clear, precise and definite exposition of the statute, and in accordance with the construction which they, establish it must, be held, .that under the facts appearing in this case, the service of the notice was a condition precedent to the perfection of the appeal.
The judgment must be affirmed.

Affirmed.